Citation Nr: 0011127	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 1997 rating decisions by the Buffalo, 
New York, Regional Office (RO), which denied claims filed by 
appellant, the veteran's widow, for service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318.

The issue of entitlement to DIC will be discussed in the 
Remand portion of this decision.

FINDINGS OF FACT

1.  The veteran's death in July 1997 was listed on the 
certificate of death as caused by colon carcinoma.  Chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death, but not related to the 
immediate cause of death.  No autopsy was performed.

2.  At the time of death, service connection was in effect 
for brachial plexopathy, monoplegia, of the left (minor) arm, 
residuals of a gunshot wound, which had been rated as 90 
percent disabling; and carpal tunnel syndrome of the right 
(major) upper extremity, which had been rated as 10 percent 
disabling, each effective September 27, 1990.  The combined 
evaluation was 100 percent which included the bilateral 
factor.  He was also in receipt of special monthly 
compensation on account of the loss of use of one hand and 
aid and attendance.

3.  The appellant's claim is plausible.  



CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether appellant 
has presented evidence of well-grounded claim.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims  (Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail. 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The certificate of death indicates that in July 1997, at age 
72, the veteran died at home from colon carcinoma.  Chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death, but not related to the 
immediate cause of death.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for brachial plexopathy, monoplegia, of the left 
(minor) arm, residuals of a gunshot wound, which had been 
rated as 90 percent disabling; and carpal tunnel syndrome of 
the right (major) upper extremity, which had been rated as 10 
percent disabling, each effective September 27, 1990.  The 
combined evaluation was 100 percent which included the 
bilateral factor.  He was also in receipt of special monthly 
compensation on account of the loss of use of one hand and 
aid and attendance.

A review of the service medical and administrative records 
shows that the veteran was struck in the left neck and 
shoulder by a sniper's bullet on June 21, 1944 in France.  
His decorations included the Purple Heart and the C. I. B. 

In a September 1997 statement, Dr. Engel, a private physician 
who treated the veteran, stated that the veteran was 
diagnosed with metastatic colon carcinoma in July 1994; that 
his course was extremely complicated by a volvulus 
necessitating removal of the majority of the small bowel, 
multiple abdominal abscesses and fistulas; that the veteran 
spent a significant amount of time in a hospital, nursing 
home, and rehabilitation setting in order to get his strength 
back enough so that he was able to care for himself to some 
degree; that his "care and subsequent recovery were 
complicated by the fact that he had a previous war injury 
which resulted in a left hemiplegia with non-use of his left 
arm and a weak spasticity in his left leg"; and that the 
veteran "did relatively well over the last couple of years 
and unfortunately developed a recurrence of his cancer.  This 
was treated with local care as his performance status did not 
allow for a massive surgical intervention."

To summarize, the Board is aware that Dr. Engel's statement 
that the veteran's care and subsequent recovery were 
complicated by the previous war injury lacks specificity as 
to the exact relationship between the veteran's service 
connected disables and his death.  However, the RO had 
previously determined that the service connected disabilities 
rendered the veteran so helpless that the aid and attendance 
of another individual was required to assist the veteran in 
his daily living.  As such, the Board finds that this 
evidence tends too show that the service-connected 
disabilities may have been causally related to the cause of 
death or hastened the veteran's death.  Accordingly, the 
claim is well grounded. 


ORDER

The claim for service connection for cause of the veteran's 
death is well grounded and, to this extent only, the claim is 
granted.


REMAND

The veteran's death in July 1997 was listed on the 
certificate of death as caused by colon carcinoma.  Chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death, but not related to the 
immediate cause of death.  No autopsy was performed.  At the 
time of death, service connection was in effect for brachial 
plexopathy, monoplegia, of the left (minor) arm, residuals of 
a gunshot wound, which had been rated as 90 percent 
disabling; and carpal tunnel syndrome of the right (major) 
upper extremity, which had been rated as 10 percent 
disabling, each effective September 27, 1990.  The combined 
evaluation was 100 percent which included the bilateral 
factor.  He was also in receipt of special monthly 
compensation on account of the loss of use of one hand and 
aid and attendance.

As previously indicated, the appellant's claim for service 
connection for cause of the veteran's death is well grounded.  
Accordingly, VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to her claim. 38 
U.S.C.A. § 5107.

A review of the evidence reflects that the terminal treatment 
records are not on file. In the September 1997 statement, Dr. 
Engel, a private physician who treated the veteran, stated 
that the veteran was diagnosed with metastatic colon 
carcinoma in July 1994.  Dr. Engel indicated that the 
veteran's care and subsequent recovery were complicated by 
the fact that he had a previous war injury.  

The veteran's representative has asserted that the veteran 
was hypothetically entitled to received a 100 percent rating 
for more than ten years prior to his death per 38 U.S.C.A. 
§ 1318 (West 1991) and Green v. Brown, 10 Vet. App. 111 
(1997). In Green v. Brown, the Court held that pursuant to 
section 1318(b) and 38 C.F.R. § 3.22(a), a survivor "is given 
the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related- issue . . 
. based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  

In view of these facts, the Board is of the opinion that 
additional development is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records covering the 
period from 1994 to the present, to 
include any records regarding care given 
to the veteran at home.  The appellant 
has the opportunity to submit additional 
evidence and arguments in support of her 
claim.   Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Thereafter, it is requested that the 
claims folder be reviewed by an 
appropriate specialist(s) in order to 
render an opinion as to the following:

a) Whether it is as likely as not that 
the veteran's service connected 
disabilities caused or aggravated the 
cause of his death, or contributed 
materially and substantially to cause 
death? 

b) If no, whether it is as likely as not 
that the veteran's service connected 
disabilities resulted in debilitating 
effects and general impairment of health 
to an extent that would render the 
veteran materially less capable of 
resisting the effects of other disease(s) 
primarily causing death or accelerated 
the veteran's death? 

A complete rational for any opinion 
expressed should be include in the 
examiner's report.  A copy of this Remand 
should be furnished the examiner.

3.  There after, the issues should 
readjudicate the issues in appellate 
status to include consideration of Green 
v. Brown, 10 Vet. App. 111 (1997) and 
Marso v. West, 13 Vet. App. 260 (1999) as 
they relate to 38 U.S.C.A. § 1318.

If the benefits sought are not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



